
	
		II
		110th CONGRESS
		2d Session
		S. 3588
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To direct the Secretary of Agriculture to
		  provide grants to hospitals and other nonprofit inpatient health care
		  institutions, Department of Veterans Affairs medical centers, and other social
		  service programs for the acquisition of local nutritious agricultural products.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Food for Healthy Lives Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Eligible entityThe term eligible entity
			 means—
				(A)an eligible hospital; or
				(B)an eligible organization.
				(2)Eligible hospitalThe term eligible hospital
			 means—
				(A)a medical center or nursing home operated
			 by the Department of Veterans Affairs; or
				(B)any other nonprofit hospital or other
			 nonprofit inpatient healthcare institution.
				(3)Eligible organizationThe term eligible
			 organization means a social service organization providing nutrition
			 services, including Meals on Wheels.
			(4)Eligible productThe term eligible product
			 means an agricultural product that—
				(A)is offered by a participating
			 vendor;
				(B)is fresh, dried, frozen, or packaged in a
			 manner that maximizes retention of nutrient density;
				(C)is grown, stored, or transported in a
			 manner that maximizes retention of nutrient density; and
				(D)is a locally or regionally produced
			 agricultural food product that is stored and processed locally, and, to the
			 maximum extent practicable, reflects local preferences.
				(5)Locally or regionally produced agricultural
			 food productThe term
			 locally or regionally produced agricultural food product means any
			 agricultural food product that is raised, produced, and distributed in—
				(A)the locality or region in which the final
			 product is marketed, so that the total distance that the product is transported
			 is less than 400 miles from the origin of the product; or
				(B)the State in which the product is
			 produced.
				(6)Participating vendor
				(A)In generalThe term participating
			 vendor means a local or regional distributor of eligible products that
			 is approved under section 3(d)(1).
				(B)InclusionThe term participating vendor
			 includes an agricultural producer.
				(7)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Demonstration grants for hospitals,
			 Department of Veterans Affairs medical centers, and nutrition programs
			(a)In generalThe Secretary shall establish a program
			 under which the Secretary shall provide demonstration grants to eligible
			 entities to purchase eligible products from participating vendors to improve
			 the availability of nutritious meals from local sources for—
				(1)patients of, employees of, and visitors to
			 eligible hospitals; and
				(2)clients of eligible organizations.
				(b)CoordinationThe Secretary shall coordinate the
			 provision of demonstration grants under subsection (a) with—
				(1)the Secretary of Veterans Affairs, for
			 purposes of grants to an eligible entity described in section 2(2)(A);
			 and
				(2)the Secretary of Health and Human Services,
			 for purposes of grants to any other eligible entity.
				(c)Agreements
				(1)In generalThe Secretary, acting through any regional
			 procurement offices of the Department of Agriculture that the Secretary
			 determines to be appropriate, shall carry out a program under which the
			 Secretary shall enter into agreements with participating vendors to supply
			 eligible products to eligible entities.
				(2)FundsEligible products supplied under an
			 agreement entered into under paragraph (1) shall be purchased by eligible
			 entities using funds that are provided through demonstration grants under this
			 section.
				(d)Approval of participating vendors
				(1)In generalA local or regional distributor of eligible
			 products that seeks to supply eligible products to eligible entities under this
			 section shall apply to the Secretary for approval as a participating
			 vendor.
				(2)Conditions for approvalThe Secretary shall approve an application
			 submitted under paragraph (1) if the local or regional distributor of eligible
			 products—
					(A)demonstrates the ability to supply eligible
			 products;
					(B)complies with Federal food safety laws
			 (including regulations);
					(C)consistently provides products that meet
			 standards of grade, size, freshness, and quality as required by the Secretary
			 or local procurement officer; and
					(D)demonstrates the ability to supply and
			 purchase eligible products at a fair price from local growers and
			 processors.
					(e)Grant applications
				(1)Application process
					(A)In generalTo be eligible to receive a grant to
			 purchase eligible products from participating vendors under this section, an
			 eligible entity shall submit to the Secretary an application at such time and
			 containing such information as the Secretary may require.
					(B)PriorityIn providing grants under this section, the
			 Secretary shall give priority to eligible entities with demonstrated commitment
			 to developing organizational food and nutrition policies that incorporate
			 locally or regionally produced agricultural food products.
					(2)Additional requirements for eligible
			 organizationsIn addition to
			 the information required under paragraph (1), an eligible organization shall
			 include in a grant application under that paragraph—
					(A)certification of the nonprofit status of
			 the eligible organization; and
					(B)evidence of the demonstrated ability of the
			 eligible organization to provide nutrition services.
					(f)Monitoring
				(1)In generalThe Secretary shall develop and implement a
			 system for monitoring—
					(A)participating vendors; and
					(B)grants provided under this section.
					(2)CertificationA monitoring system developed under this
			 subsection may include a requirement for a participating vendor to obtain
			 certification in accordance with a program—
					(A)that is designed by the Secretary;
			 and
					(B)under which the Secretary may require
			 payments from participating vendors for the certification process.
					(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each of fiscal years 2009 through
			 2013—
				(1)$10,000,000 to provide grants to eligible
			 hospitals described in section 2(2)(A);
				(2)$10,000,000 to provide grants to eligible
			 hospitals described in section 2(2)(B); and
				(3)$5,000,000 to provide grants to eligible
			 organizations.
				4.Report on fresh foods in federally funded
			 health and social service programsNot later than 2 years after the date of
			 enactment of this Act, the Secretary, in coordination with the Secretary of
			 Health and Human Services and the heads of other applicable Federal agencies,
			 shall submit to the appropriate committees of Congress a report that provides
			 recommendations for ways in which—
			(1)health care institutions and social service
			 organizations could increase the use of nutritious, local agricultural products
			 in nutrition and food service programs; and
			(2)the Federal Government could provide
			 technical assistance for and support the activities recommended under paragraph
			 (1).
			
